PER CURIAM.

Attorney disciplinary proceeding; attorney suspended.

*316On July 15, 1986, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that Eugene R. Jackson, an attorney admitted to practice in this state since 1953 and who practices in Chippewa Falls, undertook the representation of a client in connection with two personal injury claims on her behalf arising out of automobile accidents, that he repeatedly failed to respond to his client’s inquiries concerning the status of these matters, that he failed to cooperate with the Board in its investigation of his client’s complaint , and that his failure to promptly and expeditiously pursue the personal injury claims of his client resulted in the statute of limitations having run with respect to both claims.
The court referred the matter to the Hon. Rodney L. Young as referee pursuant to SCR 21.09 (1980), and counsel for the Board and for the respondent attorney entered into a stipulation of fact in lieu of a hearing. On December 22, 1980, the referee’s findings of facts, conclusions and recommendation for discipline were filed with the court. The referee concluded that the respondent’s failure to promptly and expeditiously pursue the personal injury actions on behalf of his client, thereby permitting the statute of limitations to run with respect to each claim, and his failure to communicate with his client as to the status of pending matters constituted neglect of legal matters entrusted to him and violated SCR 20.32(3). The referee also concluded that the respondent’s failure to respond to the written inquiries of the Board represented misconduct in violation of SCR 21.03(4) and SCR 22.07(2). The referee recommended that the license of the respondent to practice law in Wisconsin be suspended for a period of 30 days and that he pay the costs of the disciplinary proceeding. The respondent by stipulation waived his right to appeal the referee’s report pursuant to SCR 21.09(5). We hereby adopt the findings, conclusions and recommendation of the referee.
*317It is ordered that the license of Eugene R. Jackson to practice law in Wisconsin be suspended for a period of 30 days, commencing March 1,1981.
It is further ordered that Eugene R. Jackson pay the costs of this proceeding in the amount of $750 to the Board of Attorneys Professional Responsibility within 60 days of the date of this order, provided that if the costs are not paid within the time specified, the license of Eugene R. Jackson to practice law in Wisconsin shall be forthwith suspended until further order of the court.